Case: 20-1915   Document: 37     Page: 1   Filed: 03/15/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  STEVEN LONDON,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2020-1915
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-5784, Judge Michael P. Allen.
                 ______________________

                Decided: March 15, 2021
                ______________________

    STEVEN LONDON, Blagoevgrad, Bulgaria, pro se.

     JIMMY MCBIRNEY, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent-appellee. Also represented by
 JEFFREY B. CLARK, STEVEN J. GILLINGHAM, ROBERT E.
 KIRSCHMAN, JR.
                  ______________________

      Before DYK, LINN, and MOORE, Circuit Judges.
Case: 20-1915    Document: 37     Page: 2   Filed: 03/15/2021




 2                                   LONDON   v. MCDONOUGH



 PER CURIAM.
    Petitioner Steven L. London appeals an order of the
 United States Court of Appeals for Veterans Claims (“Vet-
 erans Court”) denying his petition for a writ of mandamus.
 Because the Veterans Court did not conduct the necessary
 analysis of Mr. London’s petition, we remand.
                       BACKGROUND
                              I
     Mr. London first filed a disability claim with the De-
 partment of Veterans Affairs (“VA”) on July 12, 2013. The
 Regional Office (“RO”) issued its rating decision on March
 17, 2014, in which it variously granted, deferred, and de-
 nied Mr. London’s disability claims. On June 6, 2014, the
 RO granted some of the claims and denied other claims it
 had previously deferred. The Board of Veterans’ Appeals
 (“Board”) certified Mr. London’s appeal on February 28,
 2018. Mr. London’s hearing before the Board was eventu-
 ally held on December 2, 2019. On January 21, 2020, the
 Board granted service connection for fibromyalgia and re-
 manded to the RO with respect to thirteen other disability
 claims; final decisions on these claims do not appear to
 have issued.
                             II
     While awaiting his Board hearing, Mr. London filed a
 petition for mandamus with the Veterans Court on August
 21, 2019, seeking “full adjudication” of his disability ap-
 peals within sixty days. J.A. 161. The Veterans Court de-
 nied his petition on December 18, 2019, finding that a writ
 of mandamus was not warranted because Mr. London had
 already had a hearing before the Board, which was working
 to adjudicate his claims. After Mr. London moved for re-
 consideration, the Veterans Court granted a panel decision
 to review the denial of his petition, and the panel upheld
 the denial. Mr. London appealed to this court.
Case: 20-1915    Document: 37      Page: 3   Filed: 03/15/2021




 LONDON   v. MCDONOUGH                                     3



                         DISCUSSION
      When evaluating a mandamus petition alleging unrea-
 sonable agency delay, we have held that the VA must spe-
 cifically apply the six-factor standard articulated by the
 D.C. Circuit in Telecommunications Research & Action
 Center v. FCC (TRAC), 750 F.2d 70, 80 (D.C. Cir. 1984).
 Mote v. Wilkie, 976 F.3d 1337, 1343 (Fed. Cir. 2020) (citing
 Martin v. O’Rourke, 891 F.3d 1338, 1348 (Fed. Cir. 2018)).
 When the Veterans Court has failed to conduct the requi-
 site TRAC analysis, we will remand for it to do so. Id. at
 1346–47; Martin, 891 F.3d at 1349. This is true even when
 the petitioner has had a hearing on their requested relief
 before the Board, if the mandamus petition has requested
 relief going beyond requiring that a hearing be conducted.
 See Mote, 976 F.3d at 1339–41, 1346–47 (remanding for
 consideration under TRAC standard, even though peti-
 tioner had already had a Board hearing on her claims, be-
 cause the Board’s hearing and remand did not constitute a
 “decision,” i.e., “a grant or denial of benefits”).
     Here, Mr. London’s petition for mandamus alleged un-
 reasonable delay and requested relief directed to “full ad-
 judication” of his pending claims. J.A. 161. That request
 has not been mooted by the Board’s remand. At the same
 time, the Veterans Court denied his petition without con-
 sideration or mention of the TRAC standard. The govern-
 ment agrees that remand is appropriate. We therefore
 remand for the Veterans Court to apply the TRAC stand-
 ard.
                VACATED AND REMANDED
                           COSTS
    Costs to Mr. London.